MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 Feb 26 2020, 9:21 am
      court except for the purpose of establishing
                                                                                     CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
      estoppel, or the law of the case.                                               and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
      Deputy Public Defender                                   Attorney General
      Fort Wayne, Indiana
                                                               Samantha M. Sumcad
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Marcus T. Govan,                                         February 26, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1880
              v.                                               Appeal from the
                                                               Allen Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff                                       David M. Zent, Judge
                                                               Trial Court Cause No.
                                                               02D05-1809-F3-56



      Vaidik, Judge.


[1]   Marcus T. Govan was convicted of Level 3 felony rape (sexual intercourse),

      Level 3 felony attempted rape (“other sexual conduct”), Level 6 felony


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1880 | February 26, 02020                 Page 1 of 2
      domestic battery, and Level 6 felony strangulation for raping, beating, and

      strangling the mother of one of his children, and the trial court sentenced him to

      thirty years. Govan now appeals, arguing that the evidence is insufficient to

      support his convictions.


[2]   Govan acknowledges that the victim testified that he raped, beat, and strangled

      her. However, Govan claims that the testimony should not be believed because

      other parts of the victim’s testimony (such as how much she drank that night

      and what time he came to her house) were “contradicted” by the testimony of

      other witnesses. Appellant’s Br. p. 11. Although Govan claims that he is not

      asking us to judge the credibility of the victim, he is doing precisely that. The

      jury, not us, determines “not only whom to believe, but also what portions of

      conflicting testimony to believe.” Perry v. State, 78 N.E.3d 1, 8 (Ind. Ct. App.

      2017). During closing argument, defense counsel highlighted some of the

      inconsistencies and argued that the victim wasn’t telling the truth. Believing the

      victim, the jury found Govan guilty. Because we cannot second guess that

      credibility determination, we affirm his convictions.


[3]   Affirmed.


      Najam, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1880 | February 26, 02020   Page 2 of 2